        Case 3:20-cv-08016-DLR Document 44 Filed 12/11/20 Page 1 of 3




 1 Ryan D. Watstein (pro hac vice)
 2 rwatstein@kcozlaw.com
   Matthew A. Keilson (pro hac vice)
 3 mkeilson@kcozlaw.com
   KABAT CHAPMAN & OZMER LLP
 4
   171 17th Street, Suite 1550
 5 Atlanta, Georgia 30363
   Telephone: (404) 400-7300
 6 Facsimile: (404) 400-7333
 7
   Counsel for Defendant,
 8 All Reverse Mortgage, Inc.
 9                             UNITED STATES DISTRICT COURT
10                                  DISTRICT OF ARIZONA
                                       (Prescott Division)
11
12
   Brenda Whittaker, individually and on         Case No: 3:20-cv-08016-DLR
13 behalf of all others similarly situated,
                                                 DEFENDANT ALL REVERSE
14                Plaintiff,                     MORTGAGE, INC.’S NOTICE OF
15 vs.                                           SUPPLEMENTAL AUTHORITY IN
                                                 SUPPORT OF ITS MOTION FOR
16                                               JUDGMENT ON THE PLEADINGS
   All Reverse Mortgage, Inc.,
17
                Defendant.                       (Hussain v. Sullivan Buick-Cadillac-
18                                               GMC Truck, Inc., et al.)
19
                                                 Hon. Douglas L. Rayes
20
                                                 Complaint filed: January 16, 2020
21                                               FAC filed: March 3, 2020
22
23
24
25
26
27
28

                                                                             3:20-cv-08016-DLR
                                              DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
        Case 3:20-cv-08016-DLR Document 44 Filed 12/11/20 Page 2 of 3




 1         Defendant All Reverse Mortgage, Inc. hereby gives notice of new, persuasive
 2 authority that supports its Motion for Judgment on the Pleadings (Doc. 37; Doc. 42):
 3 Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., et al., 5:20-cv-00038-JSM-PR, Doc.
 4 74 (M.D. Fla. Dec. 11, 2020), which is attached as Exhibit A. In Hussain, Judge James S.
 5 Moody, Jr. dismissed the plaintiff’s TCPA claim, holding that Barr v. American Association
 6 of Political Consultants, Inc., 140 S. Ct. 2335 (2020) deprives federal courts of subject matter
 7 jurisdiction over alleged violations of the automated-call ban from 2015 to July 6, 2020,
 8 because this provision was an unconstitutional content-based restriction during that period,
 9 and federal courts are without jurisdiction to enforce unconstitutional statutes. Ex. A at 5-7.
10
11 Dated: December 11, 2020                        KABAT CHAPMAN & OZMER LLP
12                                                 By: /s/ Ryan D. Watstein
13                                                      Ryan D. Watstein
14                                                      Counsel for Defendant, All Reverse
                                                        Mortgage, Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -1-
                                                                              3:20-cv-08016-DLR
                                               DEFENDANT’S NOTICE OF SUPPLEMENTAL AUTHORITY
         Case 3:20-cv-08016-DLR Document 44 Filed 12/11/20 Page 3 of 3




 1
                                  CERTIFICATE OF SERVICE
 2
            I certify that today I filed Defendant All Reverse Mortgage, Inc.’s Notice of
 3
     Supplemental Authority in Support of Its Motion for Judgment on the Pleadings
 4
     with the Clerk of Court using the CM/ECF system which will send a notice of electronic
 5
     filing to the following counsel of record in this action:
 6
 7    Penny K. Koepke                        Patrick H. Peluso
 8    Maxwell & Morgan, P.C.                 Taylor T. Smith
      4854 E. Baseline Road, Suite 104       Woodrow & Peluso, LLC
 9    Mesa, Arizona 85206                    3900 East Mexico Avenue, Suite 300
      (480) 833-1001                         Denver, Colorado 80210
10
      pkoepke@holaw.biz                      (720) 213-0675
11                                           ppeluso@woodrowpeluso.com
                                             tsmith@woodrowpeluso.com
12
13
     DATED: December 11, 2020                   /s/ Ryan D. Watstein
14
                                                Ryan D. Watstein
15
16
                                                Counsel for Defendant
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -1-
                                                                           3:20-cv-08016-DLR
                     DEFENDANT’S RPELY IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS
